United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2132
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Montarrance Wilson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: April 13, 2020
                               Filed: April 28, 2020
                                   [Unpublished]
                                  ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      The district court1 revoked Montarrance Wilson’s supervised release and
sentenced him to 12 months in prison followed by one year of supervised release,

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
which included a special condition that he spend the first 120 days in a residential re-
entry center. Wilson appeals, arguing that the district court imposed a substantively
unreasonable sentence.

       Wilson began his most recent term of supervised release in January 2018. In
April 2019, his probation officer filed a petition to revoke his supervised release,
alleging Wilson had repeatedly failed to submit to substance abuse testing and had
been arrested in Iowa for operating a vehicle while intoxicated (OWI), second offense.
At the hearing on the petition, Wilson admitted to all of the allegations, including that
his blood alcohol concentration registered at .166 shortly after his OWI arrest. The
parties agreed that the advisory Guidelines range was 12 to 18 months in prison. The
government sought a 12-month sentence, and Wilson asked for placement in a
residential re-entry center so that he could continue working and providing for his two
young children. The district court imposed a sentence of 12 months in prison.

        On appeal, Wilson argues the district court imposed a substantively
unreasonable sentence because it did not consider several positive attributes he raised
at the revocation hearing, including that he had held a job consistently for 14 months
and was financially responsible for his children. According to Wilson, the district
court overlooked these mitigating factors and instead gave undue weight to his
criminal history.

       “We review a district court’s revocation sentencing decisions using the same
standards that we apply to initial sentencing decisions.” United States v. Miller, 557
F.3d 910, 915–16 (8th Cir. 2009). We consider the substantive reasonableness of the
sentence under an abuse-of-discretion standard. Id. at 917. “A sentence is
substantively unreasonable if the district court fails to consider a relevant factor that
should have received significant weight, gives significant weight to an improper or
irrelevant factor, or considers only the appropriate factors but commits a clear error
of judgment in weighing those factors.” United States v. Lozoya, 623 F.3d 624, 626
(8th Cir. 2010) (cleaned up).

                                          -2-
       We find no abuse of discretion. The district court explained that it considered
the Guidelines range and the relevant statutory factors in arriving at its sentence. The
court noted that Wilson had a lengthy criminal history and that it had already once
revoked his supervised release after he failed to maintain employment, failed to keep
in communication with his probation officer, and unlawfully used a controlled
substance. The court had also previously modified the terms of Wilson’s supervised
release to require 20 hours of community service after he failed to submit to substance
abuse testing. The court explained that it had “considered the possibility” of sending
Wilson to a residential re-entry center but that such a sentence “would be inadequate
in view of the 3553(a) factors,” given Wilson’s “serious offense” of drinking and
driving.

       A district court has “wide latitude” in weighing the relevant factors. United
States v. Farmer, 647 F.3d 1175, 1180 (8th Cir. 2011). While the court emphasized
Wilson’s criminal history and his repeated violations of supervised release, it also
expressly considered the arguments Wilson raised at the revocation hearing but
decided those factors did not warrant a more lenient revocation sentence. As such,
this is not “the unusual case when we reverse a district court sentence . . . as
substantively unreasonable.” See United States v. Feemster, 572 F.3d 455, 464 (8th
Cir. 2009) (en banc) (citation omitted).

      We affirm the judgment of the district court.2




      2
       Contrary to the dissent’s suggestion, Wilson did not receive the result that he
asked for. He asked the district court for placement at the residential re-entry center
as a special condition of supervised release instead of placement in a federal prison.
The district court imposed both. If this court had determined that a 12-month prison
term was substantively unreasonable, the case would be remanded to the district court,
which would be free to modify the revocation judgment.

                                          -3-
STRAS, Circuit Judge, dissenting.

       It is time to pause for a moment. I suspect that this case has already become
moot, and in my view, we have an obligation to find out. Thomas v. Basham, 931
F.2d 521, 522–23 (8th Cir. 1991) (stating that we have a “special obligation” to
consider our “own jurisdiction”). The Bureau of Prisons lists Montarrance
Wilson’s current location as a residential re-entry center, precisely where he asked
to be placed in lieu of serving a sentence in federal prison. Ante at 2; Revocation
Hr’g Tr. 11, ECF No. 74; Appellant Br. 9–11; Find an Inmate, Fed. Bureau of
Prisons, http://bop.gov/inmateloc (last visited April 22, 2020); see Revocation J. 5,
ECF No. 69 (prescribing a period of residence in a residential re-entry center
following release from custody). If so, we are unable to give him anything he does
not already have. I would ask the parties to clarify whether the case has become
moot, and if not, why not. See Miller v. Whitehead, 527 F.3d 752, 756, 758 (8th
Cir. 2008) (dismissing requests for a transfer to a residential re-entry center
because the petitioners had already received a transfer while the case was pending
on appeal). What I would not do is duck a possible jurisdictional problem by
rushing to decide the merits. I respectfully dissent.
                         ______________________________




                                         -4-